UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6476



JAMES JOSEPH OWENS,

                                             Petitioner - Appellant,

          versus

ATTORNEY GENERAL OF THE STATE OF MARYLAND;
RICHARD   KASTENDIECK,   Assistant Attorney
General for the State of Maryland,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-95-3566-JFM)

Submitted:   September 24, 1996           Decided:   October 30, 1996

Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


James Joseph Owens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed pursuant to 28 U.S.C. § 2254 (1994),

amended by Antiterrorism and Effective Death Penalty Act of 1996,
Pub. L. No. 104-132, 110 Stat. 1214. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we deny a certificate of probable cause to appeal; to

the extent that a certificate of appealability is required, we deny

such a certificate. We dismiss the appeal on the reasoning of the
district court. Owens v. Attorney Gen. of Maryland,     No. CA-95-

3566-JFM (D. Md. Mar. 6, 1996).* We deny the motion for oral

argument and dispense with argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




    *
      Because Appellant's 1968 state sentence has expired, he is
not in custody for purposes of the federal habeas statutes. See
Maleng v. Cook, 490 U.S. 488, 492 (1989).

                                2